97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.John Mitchell MORROW, Appellant.
No. 96-2378.
United States Court of Appeals, Eighth Circuit.
Submitted:  September 10, 1996.Filed:  September 16, 1996.

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
PER CURIAM.


1
John Mitchell Morrow pled guilty to one misdemeanor count of failure to file an income tax return.  The District Court1 sentenced him to six months of imprisonment and a year of supervised release.  The court also ordered Morrow to pay a $1,000 fine and a $25 assessment.


2
Morrow appeals.  He argues that the District Court abused its discretion in imposing a term of imprisonment rather than a sentence of probation.  We conclude that Morrow's sentence to a six-month term of imprisonment is not reviewable since it is within the guideline range to which he stipulated.  See United States v. Dugan, 912 F.2d 942, 944 (8th Cir.1990) (holding sentence within applicable guideline range not reviewable on appeal).  Moreover, even if Morrow's sentence were reviewable, when we consider his criminal history it is clear that the District Court did not abuse its discretion in ordering prison rather than probation.


3
The judgment of the District Court is affirmed.



1
 Honorable John A. Jarvey, United States Magistrate Judge for the Northern District of Iowa, who presided over the case with Morrow's written consent pursuant to 18 U.S.C. § 3401(b)